Citation Nr: 1547301	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chronic low back pain discogenic disease with clinical radiculopathy.

3.  Entitlement to service connection for chronic low back disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical myositis.

5.  Entitlement to service connection for cervical disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability.


7.  Entitlement to service connection for a right leg disability.

8.  Whether new and material evidence has been received to reopen a claim for service connection for chronic gastritis. 

9.  Entitlement to service connection for a digestive tract disability.

10.  Whether new and material evidence has been received to reopen a claim for service connection for chronic anxiety disorder.

11.  Entitlement to service connection for a psychiatric disorder.

12.  Entitlement to a total disability rating based on individual employability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION


The Veteran served on active duty from October 1953 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

Review of the claims file reflects the translation of service treatment documents and a postservice exam document from Spanish to English.  The translated documents are uploaded to the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issues of entitlement to service connection for low back pain discogenic disease with clinical radiculopathy, cervical myositis, a right leg disability, chronic gastritis, chronic anxiety disorder and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability was not present in service or for many years thereafter, and is not otherwise related to service.

2.  In a July 2010 decision, the RO denied service connection for a chronic low back pain discogenic disease with clinical radiculopathy which the Veteran did not appeal and is final; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

3.  In a July 2010 decision, the RO denied service connection for cervical myositis which the Veteran did not appeal and is final; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

4.  In a July 2010 decision, the RO denied service connection for a right leg disability which the Veteran did not appeal and is final; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

5.  In a July 2010 decision, the RO denied service connection for a chronic gastritis which the Veteran did not appeal and is final; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.

6.  In a July 2010 decision, the RO denied service connection for a chronic anxiety disorder which the Veteran did not appeal and is final; the evidence submitted since that denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss, an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The July 2010 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic low back pain discogenic disease with clinical radiculopathy has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The July 2010 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for cervical myositis has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  The July 2010 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right leg disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

5.  The July 2010 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic gastritis has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

6.  The July 2010 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic anxiety disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In view of the Board's decision to reopen and remand the claims for service connection for low back pain discogenic disease with clinical radiculopathy, cervical myositis, a right leg disability, chronic gastritis, and chronic anxiety disorder, there is no need to address, at this time, VA's compliance with the Veterans Claims Assistance Act of 2000.  The underlying claims for service connection are addressed in the remand that follows.

Regarding the claim for service connection for bilateral hearing loss disability, the duty to notify was satisfied by a September 2012 letter, sent prior to the October 2012 rating decision which is the subject of this appeal.  VA explained in this letter how it could assist the Veteran with obtaining evidence in support of his claim for service connection.  It also explained how VA establishes ratings and effective dates for service connected disabilities.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and private treatment records.  In addition, the appellant was provided with a VA audiology examination in October 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report on file contains sufficient findings with which to properly evaluate the appellant's service-connected bilateral hearing loss disability and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report also includes an etiological opinion. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Service Connection for Bilateral Hearing Loss Disability

A. Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served after December 31, 1946 or during a period of war, certain chronic disabilities, including sensorineural hearing loss (organic disease of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B. Analysis

The record does not show nor does the Veteran contend that his claimed disability is due to a combat-related injury.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are inapplicable.  Nonetheless, the Board concedes that he was exposed to noise from weapons while serving in an artillery unit.  Postservice, the Board notes that he worked as an automobile mechanic for 20 years and as a truck driver for 15 years.  See April 1995 VA general examination report.  

As far as medical evidence of inservice hearing loss or treatment, the Veteran's service treatment records are devoid of such treatment.  His October 1955 separation examination report shows that his hearing acuity for the whispered and spoken voice was 15/15 in each ear, and he denied having a hearing disorder on an October 1955 Report of Medical History.

The earliest medical evidence showing that the Veteran has bilateral hearing loss that meets the required thresholds for a finding of bilateral hearing loss disability under 38 C.F.R. § 3.385 is the October 2012 VA examination report.  This report shows that he had decibel levels of 40 and 45 at 3000 and 4000 hertz in the right ear respectively, and decibel levels of 40, 50 and 55 at 2000, 3000 and 4000 hertz respectively.   As far as any postservice medical evidence showing hearing problems that meet VA's definition of hearing loss disability prior to 2012, there is none.  Rather, audiological findings at a VA examination in August 1990 show that hearing decibel levels at 1000, 2000 and 4000 hertz were 20 decibels or lower (decibel levels at 3000 hertz are not included).  In short, the evidence shows that the earliest recorded complaint or finding of hearing impairment is many decades after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333.   

For the reasons outlined above, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Specifically, hearing loss was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entity.  Further, there is no evidence of sensorineural hearing loss to a compensable degree within one year of service separation, so as to permit a grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The above notwithstanding, the fact that there is no evidence showing that the Veteran exhibited hearing loss that meets VA's definition of hearing impairment hearing under 38 C.F.R. § 3.385 during service or for many years after service is not fatal to his claim.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Thus, regarding the provisions of § 3.303(d) with respect to medical nexus evidence, there is both favorable and unfavorable medical evidence.  The favorable evidence consists of an opinion from a private physician, Nanette A. Ortiz Valentin, MD, who noted in February 2012 that the Veteran had been exposed to heavy weapon noises as he used to be in an artillery unit and that after an evaluation of his medical record, it was at least as likely as not that his hearing loss problem is service connected secondary to noise exposure.  

The unfavorable opinion is from an October 2012 VA examiner who, after examining the Veteran and reviewing his claims file, found that his hearing loss disability was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner noted that the Veteran had been on active duty between October 1953 and October 1955 and that at separation the hearing test performed was the whispered voice test.  While he reported that this test was not a reliable test to identify the presence of hearing loss that is typically found with military noise exposure, he went on to note that a hearing evaluation in August 1990 found normal hearing in the right ear and mild hearing loss at the higher frequencies in the left ear.  He explained that there is medical evidence that the hearing loss can be progressive due to age or high noise exposure and that in this case the veteran had been a motorcar technician in his civilian occupation and was exposed to high noise.  Therefore, he opined that it was "highly probable" that current VA evaluation shows a bilateral hearing loss that is due to presbycusis or hearing loss expected as a normal aging process.

The Board assigns greater probative weight to the VA examiner who negates a nexus between the Veteran's hearing loss disability and service.  This examiner pointed to specific evidence in the record to support his opinion.  That is, he noted the progressive nature of the Veteran's hearing loss impairment based on the mild to normal hearing results at the August 1990 VA audiological evaluation compared to the results obtained in October 2012 which show that he met VA's definition of hearing impairment under 38 C.F.R. § 3.385.  He said that based on the progressive nature of the Veteran's hearing impairment, his postservice occupation as a motorcar technician, and on "medical evidence", it was his opinion that the Veteran's hearing loss was due to presbycusis or hearing loss expected as a normal aging process, and was not at least as likely related to or caused by or a result of an event in military service.  In contrast, while Dr. Ortiz reported that her opinion was based on "the medical record," it is uncertain what records she reviewed since she did not reference any medical records or otherwise report on the Veteran's medical history or noise exposure history other than to note he served in an artillery unity.  Therefore, it is not clear whether she considered the Veteran's postservice noise exposure from his employment as an auto mechanic or the August 1990 VA audiological results.  This evidence is essential in rendering a well-informed opinion.  Also, the fact that she did not provide any audiological findings makes it uncertain whether she actually conducted an audiological evaluation.  Accordingly, the Board finds that the reasoned, fact specific opinion of the VA examiner in October 2012 is of greater probative weight than Dr. Ortiz's February 2012 opinion.

In regard to the Veteran's opinion of a link between inservice noise exposure and his hearing impairment, he his competent to report a decrease in his hearing acuity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted a lay person, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions and there are no Jandreau exceptions that apply.

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of proximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

III.  Applications to Reopen

A.  Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

B.  Analysis

In this case, the RO initially denied service connection for a low back disability in December 1972 and for a right leg disability in November 1986.  More recently, in July 2010, the RO continued to deny claims for service connection for disabilities of the low back and right leg, as well as claims for service connection for cervical myositis, chronic gastritis, and chronic anxiety disorder.  The Veteran did not appeal the July 2010 rating decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, only evidence presented since the last final denial in July 2010 will be evaluated in the context of whether new and material evidence has been received.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The basis of the July 2010 decision was that the nexus element had not been met.  That is, that the evidence did not establish a chronic disability since service for the disabilities being claimed or a nexus between the postservice diagnoses many years after service and service.  See 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

At the time of the Board's denial in July 2010, the RO considered the Veteran's statements and testimony that he slipped and fell in 1954 injuring his right leg and low back.  The RO also considered his service treatment records showing that he was treated in September 1954 for ulcerations of the dorsum of the foot with no reference to which foot, and in July 1955 for back symptoms of three-day duration at which time he denied a history of injury and was treated with liniment.  The RO further considered the discharge examination report, dated in October 1955, that notes a preexisting (prior to service) injury to the right foot, currently asymptomatic, and shows that findings were otherwise essentially negative.  

Postservice evidence in July 2010 further includes a service medical examination report, dated in October 1959, which follows the Veteran's separation from service.  That report notes a well healed scar left lower lumbar region of the back; however no disability or disorder was noted.  A VA examination report dated in March 1979 reveals a diagnosis of degenerative joint disease of the spine.  Also, medical reports from three private physicians, Drs. Safont, Barrearas, and Reyes, found degenerative disease of the spine and noted that the Veteran gave a history of back pain since traumatic injury in service.  Additional evidence of record in July 2010 includes a written statement from the Veteran reporting that he had fractured his back and right foot in service. 

There were also VA medical records dated from 1963, and VA examination reports dated in 1995.  In terms of the VA medical records, these records show that the Veteran was first seen in 1963 complaining of abdominal pain at which time an appendectomy was performed.  He was again hospitalized for epigastric pains in 1972 which he said had been ongoing for four years.  He was diagnosed as having gastritis by endoscopy in November 1982.  Subsequent VA records continue to show complaints of epigastric pain.  An October 1991 record reflects the Veteran's complaint of neck pain for three weeks as well as a diagnosis of degenerative joint disease.  An August 1993 record reflects the Veteran's complaints of right knee and wrist pain and a diagnosis of arthralgia with acute inflammatory degenerative joint disease.

Regarding the 1995 VA examination reports, these reports include a May 1995 spine examination report revealing a history of low back pain for one year with radiation to both anterior legs associated with loss of balance of the knees.  The diagnoses included clinical right L4, left S1 radiculopathy, cervicolumbar paravertebral myositis, diminished disc spaces from C3-C7 and L5-S1 and osteoporosis of the lumbar spine by x-rays.  This report does not contain an etiological opinion.

There are also VA general and esophageal examination reports in May 1995.  With respect to the VA general examination, the examiner diagnosed the Veteran as having degenerative joint disease of various joints to include the knees and low back.  He relayed the Veteran's report that he never sought medical treatment for these joints.  The VA esophageal examiner relayed the Veteran's report that he was seen in 1963 for heartburn symptoms and has experienced epigastric burning pain ever since.  He was noted to have gastroesophageal reflux symptoms, but was not found to have an esophageal hernia or varices on exam.

In addition, on file in July 2010, is a September 1995 private orthopedic evaluation report from Dr. J. J. Felix indicating that he had been treating the Veteran since August 1979 and that he "had a great fall [in service], sustaining severe trauma and fracture of his left ankle and a direct contusion to the Lumbosacral regional."  His diagnoses included severe lumbosacral sprain, herniated disc L4,L5 with chronic left L5 radiculopathy, lumbosacral myositis, degenerative disc disease L5,S1, cervical myositis, chronic gastritis and chronic anxiety disorder.

VA examination reports in August 2009 include a cervical report diagnosing the Veteran as having cervical myositis and multilevel degenerative joint disease with no nexus opinion, and a psychiatric examination report that diagnosed as having dementia and negated a nexus to service.

As for the evidence submitted after the July 2010 final denial, the RO received a February 2012 medical report from Dr. N.A. Ortiz Valentin.  In Dr. Ortiz's February 2012 report, she stated that the Veteran injured his back and right leg in service and opined that his neck problems, psychiatric problems and gastritis problems were secondary to his back problems.  She explained that his neck problems were related to his back problems due to weight bearing and posture issues, and his psychiatric symptoms were secondary to restrictions in daily function due to his back.  She also opined that his gastritis problem was secondary to the medications he took for his back and right leg.  

When considering the above-noted additional evidence submitted after July 2010; namely Dr. Ortiz's February 2012 report, together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matters under consideration and meets the low threshold of Shade.  In this regard, her opinion relating the Veteran's claimed disabilities involving the neck, low back, and right leg, as well as chronic gastritis and chronic anxiety disorder to service or to a claimed service connected disability relates to an unestablished fact necessary to substantiate the claim.  That is, it relates to the nexus element of the claim.  38 C.F.R. §§ 3.303, 3.310; Holton, supra.  Accordingly, the Board concludes that the criteria for reopening the claims for service connection for chronic low back pain discogenic disease with clinical radiculopathy, cervical myositis, a right leg disability, chronic gastritis, and chronic anxiety disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

Service connection for bilateral hearing loss disability is denied.

The application to reopen the claim for service connection for low back pain discogenic disease with clinical radiculopathy is granted.

The application to reopen the claim for service connection for cervical myositis is granted.

The application to reopen the claim for service connection for a right leg disability is granted.

The application to reopen the claim for service connection for chronic gastritis is granted.

The application to reopen the claim for service connection for chronic anxiety disorder is granted.

REMAND

Having reopened the claims for service connection for low back disability, cervical disability, a right leg disability, chronic digestive tract disorder, chronic psychiatric disorder, the Board finds that additional development is necessary in order to properly decide the underlying merits of the claims.  Such development includes affording the Veteran a VA examination as far as it relates to his service connection claim for a low back disability.  

Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of evidence discussed above showing inservice treatment for the low back, report of low back pain ever since, and present low back diagnoses, the Board finds that a remand for a VA examination regarding the nature and etiology of the Veteran's low back disability is warranted.  While the evidence shows that the Veteran has been afforded VA examinations with respect to his low back in May 1995 and July 2009, these examination reports are inadequate.  This is so since neither the May 1995 nor July 2009 VA examination report contains an opinion regarding a possible nexus between the Veteran's inservice back treatment and postservice diagnoses.  Not only that, but the July 2009 VA examiner erroneously reported that the Veteran was already service connected for his back.  Accordingly, a new orthopedic examination is warranted for the claimed low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

In light of the possible impact that the outcome of the claim for service connection for low back pain discogenic disease with clinical radiculopathy could have on the remaining pending claims for service connection, which include consideration on a secondary basis (see Dr. Ortiz's February 2012 report), as well as on the claim for service connection for entitlement to a TDIU, these claims are deferred pending resolution of the claim for service connection with respect to the low back.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to obtain an opinion regarding the etiology of his low back disorder, cervical disorder, right leg disorder, digestive tract disorder or psychiatric disorder.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low back disorder, cervical disorder, right leg disorder, digestive tract disorder or psychiatric disorder is related to the Veteran's service.  The examiner must explain all findings and opinions. 

2.  The RO should then readjudicate the claims on appeal, including reviewing all newly obtained evidence and completing any additional development deemed necessary.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. The case should then be returned to the Board, if in order, for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


